Citation Nr: 0942033	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  09-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for surgical removal of the left 
eyelid, as a result of treatment received from a Department 
of Veterans Affairs medical facility.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1946 and from August 1949 to April 1977.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Muskogee, Oklahoma, which, in relevant part, denied a 
petition to reopen a claim for service connection for a left 
knee disability and from a June 2008 rating decision which 
denied compensation under 38 U.S.C.A. § 1151, for left eyelid 
removal.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in his August 2006 and February 2009 
substantive appeals.  The appellant withdrew the request in 
an August 2009 submission.  The Board may proceed.  38 C.F.R. 
§ 20.704(d).

The appellant also appealed a variety of other claims for 
increased ratings, petition to reopen and service connection.  
The appellant submitted a July 2009 statement indicating that 
he wanted to withdraw his other appeals.  The appellant has 
clearly expressed his desire to terminate his appeal for 
these benefits, done so in writing, and the Board had not yet 
promulgated a decision on his appeal at the time of his 
request for withdrawal; therefore the legal requirements for 
a proper withdrawal have been satisfied.  38 C.F.R. § 
20.204(b).  The Board will not address the appeals further.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant underwent a left upper eyelid splitting 
procedure for treatment of entropion and trichiasis at a VA 
medical facility in May 1993.

2.  The appellant gave informed consent.

3.  The appellant did not have his left upper eyelid removed.

4.  A Board decision dated in June 1997, of which the 
appellant was notified in June 1997, denied the appellant's 
claim to reopen the issue of entitlement to service 
connection for a left knee disability.

5.  Evidence received since the June 1997 Board decision is 
either duplicative or new to the claims file, but does not 
relate to an unestablished fact necessary to substantiate the 
claim of whether a left knee disability was incurred or 
aggravated in service, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for left upper 
eyelid removal, claimed to result from treatment received at 
a VA medical facility in May 1993, is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).  

2.  The June 1997 Board decision, denying the petition to 
reopen the claim of service connection for a left knee 
disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

3.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a left knee 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for 
38 U.S.C.A. § 1151 compensation and his petition to reopen.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's 38 U.S.C.A. 
§ 1151 claim, a letter dated in February 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

In addition to the notice required under Quartuccio, the case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, 
prior to the adjudication of petitions to reopen service 
connection claims, the appellant be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  
Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2005 satisfied the duty to notify 
provisions except for the reasons for the prior final denial.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The Board is obligated to consider whether the 
claimant was harmed by the error because, when a procedural 
defect is found, remand is appropriate only when correction 
of the defect "is essential for a proper appellate 
decision."  See Shinseki v. Sanders, 129 S.Ct. 1696, 1707 
(2009); see also 38 C.F.R. § 19.9 (2008).  Thus, the Board 
should consider the "entire record in the proceeding," 
including "all evidence and material of record and 
applicable provisions of law and regulation" to determine 
whether a claimant was prejudiced by a VA notice error.  See 
Shinseki, at 1708; see also 38 U.S.C. § 7104(a) (2008).  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The RO 
adjudicated the petition in the June 2005 rating decision 
indicating that the appellant's left knee arthritis 
(degenerative joint disease) had not been shown to have 
developed in service, manifested within one year of service, 
or, in the July 2006 Statement of the Case, that the 
disability was the related to service.  The Board concludes 
that a reasonable person could be expected to understand that 
a relationship between service and the current disability was 
necessary to substantiate the claim, and thus reopen.  See 
Quartuccio.  Accordingly, the Board concludes that the 
failure to provide VCAA compliant notice was harmless.  See 
Mlechick, supra.  The Board may proceed with consideration of 
the claim on the merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

In the written presentation to the Board, the appellant's 
representative argues that VA failed in its duty to assist by 
not obtaining quality assurance records from the VA Medical 
Center.  VA's medical quality-assurance program consists of 
systemic health care reviews carried out by or for VA for the 
purpose of improving the quality of medical care or improving 
the utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c).  Under 38 U.S.C.A. § 5705, records created as part 
of the medical quality-assurance program are confidential and 
access is limited.  The regulations at 38 C.F.R. §§ 17.500- 
17511 explain the provisions for maintaining confidentiality 
and limit access to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining to the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessary entail their disclosure to 
the appellant's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Assuming that quality assurance records were created 
following the appellant's 1993 treatment, there is no 
reasonable expectation that they continue to exist.  Standard 
VHA procedure is to destroy such records after three years.  
See VHA Records Control Schedule 10-1, February 14, 2002, at 
XXXIII-1, XXXIII-2; see also Norvell v. Peake, 22 Vet. App. 
194, 200-01 (2008).

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Moreover, the 
appellant's representative has not presented any convincing 
argument as to how quality assurance reports would be 
relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's VA treatment records from his 1993 eyelid 
surgery have been associated with the file.  While the 
appellant did undergo surgery, there is direct evidence that 
eyelid removal was not the procedure he underwent.  As 
multiple notations agree on this point, the Board finds that 
the appellant has no additional disability.  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of disability which does not exist.

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant was not afforded an examination 
in association with his petition to reopen.  As discussed 
below, the Board concludes that new and material evidence has 
not been submitted on this claim.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (2007).

II. Compensation under 38 U.S.C.A. § 1151

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2009).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence. 38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Prior to May 1993, the appellant had ongoing problems 
regarding ingrown eye lashes on the left upper eyelid.  After 
several excisions, the appellant developed entropion and 
trichiasis by 1991.  The appellant continued to suffer from 
these disorders in March 1993, which were considered vision 
threatening.  In May 1993, the appellant underwent a "left 
eyelid splitting" to alleviate the problem.  This procedure 
was apparently part of the course of treatment and a signed 
May 1993 informed consent form is of record.  

The appellant has submitted a variety of statements to the 
effect that the procedure was performed improperly and that 
the entire lid was cut off.  He also contends that the 
underlying eyelid disorder should be service connected.  The 
Board notes that the appellant has brought such a claim 
before, which was denied reopening by the RO in June 2005.  
The appellant withdrew his appeal on the issue in July 2009 
and the Board will not consider the matter further here.

The appellant has characterized his procedure as one in which 
his left upper lid was "cut off."  The VA treatment records 
from May and November 1993 indicate that the appellant 
underwent a left upper eyelid splitting procedure on May 11, 
1993.  The appellant reported being pleased with the result 
at a May 18 follow-up visit and a November 18 evaluation.  
The informed consent form and all subsequent treatment 
records indicate that the appellant underwent an eyelid 
splitting.  

There is no indication that tissue was removed during the 
procedure.  Surgical treatment is indicated for involutional 
entropion depending on severity.  Jack J. Kanski, M.D., 
Clinical Ophthalmology 30 (Butterworth Heinemann 5th ed. 
2003).  Whether or not horizontal lid laxity is present, 
transverse lid-splitting occurs with insertion of everting 
sutures.  Id., at 31.  This citation is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown, 8 Vet. App. 148 (1995), Traut v. Brown, 6 
Vet. App. 181 (1994).  Use in this manner does not conflict 
with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  

The medical evidence does not indicate an improperly 
performed eyelid splitting procedure.  The appellant's follow 
up notations are that he was status/post eyelid splitting and 
that he was pleased with the result.  The Board notes that 
the appellant's August 2006 statement indicates that he has 
suffered from this problem since 1993.  This procedure 
appears to have been the only such procedure that year.  
There is no support for his contention that his eyelid was 
removed.  With respect to the appellant's contentions that he 
has had an eyelid removed, the Board observes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  The Board finds that the appellant's lay 
statements in the present case are outweighed by the 
objective medical evidence regarding the procedure.  The 
Board finds that the appellant did not have an eyelid removal 
and that the appellant gave his informed consent to undergo a 
therapeutic surgical procedure.  

There is preponderance of the competent evidence shows that 
the appellant has no an additional disability as a result of 
VA medical care.  Without competent evidence of additional 
disability, the claim must fail.  See 38 C.F.R. § 3.361, 
supra.  

The Board finds that the preponderance of the evidence is 
against the appellant's left eyelid claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


III. New and Material Evidence

The appellant brought a claim for a left knee disability 
shortly after he retired from service.  The Board ultimately 
denied this claim in an August 1981 decision.  The appellant 
has attempted to reopen the claim once before.  The Board 
denied the petition in a June 1997 decision.  The appellant 
was notified in that same month and provided notice of his 
appellate rights.  The appellant did not continue his appeal.  
The June 1997 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's claim was originally denied in August 1981 
because there was no disability shown to be related to 
service.  The appellant's service treatment records were of 
record, showing treatment for swelling and pain in the left 
knee in 1968.  The appellant underwent an x-ray study, which 
was interpreted to be normal.  No disability was found at his 
retirement examination in December 1976.  

The appellant attempted to reopen the claim.  He submitted VA 
treatment records from the 1980's and 1990's which showed a 
diagnosis of arthritis (degenerative joint disease) in the 
left knee.  A November 1996 VA examination report indicates 
that the appellant's arthritis was consistent with his age.  
The appellant's petition to reopen was denied by the Board in 
June 1997 because there was no evidence to show that the 
appellant's left knee disability was related to service.

In his current attempt to reopen the claim for service 
connection, the appellant has submitted multiple copies of 
several documents.  Foremost among them are service treatment 
records from 1961 and 1968.  The Board notes that all of the 
service treatment records which have been submitted are 
duplicates of the appellant's original records which were 
present in the claims file when the appellant was originally 
denied service connection in 1981.  The appellant has also 
submitted VA and Department of Defense treatment records from 
the 1980's and 1990's.  These records were considered during 
the appellant's prior attempt to reopen, denied in June 1997.  
They are not, therefore, new to the record.

The appellant's statements, to the extent that they 
constitute lay evidence, are also duplicative.  The appellant 
continues to argue that he had an injury while serving in 
Vietnam that caused his current left knee disability.  This 
has been his contention in his prior claims as well.  The 
Board finds that his statements are also duplicative of prior 
evidence of record.

The file does reflect newer VA treatment records from 1997 
through 2007.  These records indicate the ongoing diagnosis 
and treatment for left knee degenerative joint disease.  None 
of the records indicate or address the question of whether 
the left knee disability began during service, manifested 
within one year of service or is related to service, 
including his 1968 treatment for knee swelling and pain in 
Vietnam.  As such, the Board finds that these records are not 
material.  

There being no other pertinent evidence submitted since the 
Board's 1997 denial, the Board finds that the evidence 
submitted since June 1997 is either duplicative or 
immaterial.  The Board finds that new and material evidence 
has not been submitted.  The petition to reopen must be 
denied.  See 38 C.F.R. § 3.156(a), supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for surgical removal of the left eyelid, 
as a result of treatment received from a Department of 
Veterans Affairs medical facility, is denied.

The petition to reopen a claim of entitlement to service 
connection for a left knee disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


